DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All previous rejections have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Forloni (US 2014/0017490) in view of Parkinson et al. (US 10,300,686, cited by third-party).
Forloni ‘490 discloses a recyclable film (paragraphs [0015], [0019]) comprising an outer surface comprising a polar polymer (outer skin layer D, paragraphs [0061 – 0064], [0070 – [0078], [0085]), an inner surface comprising a sealant (layer C, paragraphs [0061 – 0065], [0085]), a polar polymer compatibilizer located between the outer surface and the inner surface (tie layer B, paragraphs [0079], [0082], [0085 – 0086]), a barrier layer (layer A, paragraphs [0067 - 0068], [0085 – 0086]) between the outer film/surface wherein the outer film/surface is oriented (paragraph [0111]) and the barrier layer is adjacent to the outer film (paragraphs [0085 – 0086]), an outer film comprising at least one polar polymer (outer skin layer D, paragraphs [0061 – 0064], [0070 – [0078], [0085]) and multilayer inner film comprising an inner layer comprising a sealant (layer C, paragraphs [0061 – 0065], [0085]) and a tie layer B (paragraphs [0079], [0082], [0085 – 0086]), wherein the outer film is oriented (paragraph [0111]) and the outer film is attached to the multilayer film (paragraphs [0085 – 0086]) (applies to claims 1-2, 5, 8 and 15-18).
Forloni does not disclose a polar polymer compatibilizer located between an outer surface and an inner surface, wherein the compatibilizer is a blend of polyethylene and a low molecular weight anhydride or carboxylic acid functionalized polyethylene.
Parkinson discloses a polar polymer compatibilizer located between an outer surface and an inner surface, wherein the compatibilizer is a blend of polyethylene and a low molecular weight anhydride or carboxylic acid functionalized polyethylene (column 1, lines 40 – 62, column 2, line 61 through column 3, line 39, column 7, lines 46-55 and Figs. 3A and 4C) for the purpose of providing improved recyclability (column 1, lines 15-40).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a polar polymer compatibilizer located between an outer surface and an inner surface, wherein the compatibilizer is a blend of polyethylene and a low molecular weight anhydride or carboxylic acid functionalized polyethylene in Forloni in order to provide improved recyclability as taught or suggested by Parkinson.
Forloni ‘490 discloses wherein the polar polymer is a polyamide (paragraphs [0070 – 0079]), wherein the recyclable film consists essentially of polar polymers and polyolefin polymers (since all of the layers are polar or polyolefin polymers (paragraphs [0061 – 0086]), a package comprising the recyclable film (paragraphs [0003 – 0004], [0312]), wherein the barrier layer comprises an ethylene vinyl alcohol copolymer (paragraphs [0067 – 0068]), further comprising printed indicia located adjacent to the outer film (paragraph [0103]), wherein the recyclable film is at least 95% of polar polymers and polyethylene polymers (paragraphs [0061 – 0086]), wherein the outer film is a multilayer film (paragraphs [0085 – 0086]).
6.	Claims 4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forloni (US 2014/0017490) in view of Bekele et al. (US 2005/02444664), as applied to claims 1-3, 5-8, 10 and 12-18 above, and further in view of Parkinson et al. (US 10,300,686, cited by third-party).
Forloni ‘490 does not disclose wherein the outer surface consists essentially of polyamide, wherein the outer film is BON, wherein the outer film is OPET.
Forloni ‘263 discloses wherein the outer surface consists essentially of polyamide, wherein the outer film is BON, wherein the outer film is OPET (paragraphs [0119 – 0120] in a package for the purpose of providing improved stiffness.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the outer surface consists essentially of polyamide, wherein the outer film is BON, wherein the outer film is OPET in Forloni ‘490 in order to provide improved stiffness as taught or suggested by Forloni ‘263.

ANSWERS TO APPLICANT’S ARGUMENTS
7.	Applicant’s arguments of 8/29/22 have been considered but are moot in view of the new grounds for rejection set forth above.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
August 31, 2022